Name: 2004/60/EC: Commission Decision of 23 December 2003 on the continuation in the year 2004 of Community comparative trials and tests on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare, Euphorbia fulgens and bulbs of flowers (Narcissus) under Council Directive 98/56/EC started in 2003
 Type: Decision
 Subject Matter: means of agricultural production;  agricultural activity;  technology and technical regulations;  agricultural policy
 Date Published: 2004-01-17

 Avis juridique important|32004D00602004/60/EC: Commission Decision of 23 December 2003 on the continuation in the year 2004 of Community comparative trials and tests on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare, Euphorbia fulgens and bulbs of flowers (Narcissus) under Council Directive 98/56/EC started in 2003 Official Journal L 012 , 17/01/2004 P. 0052 - 0052Commission Decisionof 23 December 2003on the continuation in the year 2004 of Community comparative trials and tests on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare, Euphorbia fulgens and bulbs of flowers (Narcissus) under Council Directive 98/56/EC started in 2003(2004/60/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(1),Having regard to Commission Decision 2002/744/EC of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants under Council directive 98/56/EC(2), and in particular Article 3 thereof,Whereas:(1) Decision 2002/744/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 98/56/EC as regards ornamental plants of Chamaecyparis, Ligustrum vulgare, Euphorbia fulgens and bulbs of flowers (Narcissus) from 2003 to 2005.(2) Tests and trials carried out in 2003 should be continued in 2004,HAS DECIDED AS FOLLOWS:Sole ArticleCommunity comparative trials and tests which began in 2003 on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare, Euphorbia fulgens and bulbs of flowers (Narcissus) shall be continued in 2004 in accordance with Decision 2002/744/EC.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 226, 13.8.1998, p. 16. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23).(2) OJ L 240, 7.9.2002, p. 63.